I agree that the motion to strike should be denied.
If there is any controversy between the poll books and tally sheets as to the number of votes cast for a candidate, the tally sheets, the basis of the poll books, if not tampered with, are the primary and therefore the best evidence on that score.
From the whole record I believe fraud was perpetrated, but I am unable to place the blame.
Mr. Justice Anderson's summing up with respect to precinct No. 9 seems to me correct.
I am constrained to agree that there is not a sufficient showing to impeach the election returns as to precinct No. 11. This being so, the court had not the right to count the ballots *Page 485 
and was bound by the tally sheets which show no evidence of alteration.
If Mr. Justice Angstman's view be taken, that is, if it be conceded that the only question before us as to precinct No. 11 is whether the court erred in finding that the ballots were tampered with after being counted by the election officers, it is correct to say that the trial court's finding with respect thereto will not be disturbed unless shown to be erroneous. It follows that the judgment must be affirmed.